


110 HR 2372 IH: WEAN Off of Oil Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2372
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Ms. DeLauro (for
			 herself, Ms. Kaptur,
			 Mr. Cohen, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on the
			 Budget and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  temporary windfall profit tax on crude oil, to make the revenues from such tax
		  available for investments in renewable energy and energy efficiency, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Windfall Energy Alternatives for the
			 Nation (WEAN) Off of Oil Act of 2007 or the
			 WEAN Off of Oil Act of
			 2007.
		2.Windfall profits
			 tax
			(a)In
			 generalSubtitle E of the
			 Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other
			 excise taxes) is amended by adding at the end thereof the following new
			 chapter:
				
					56Windfall profits
				on crude oil
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Windfall profit;
				  removal price; adjusted base price; qualified investment.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any
				other tax imposed under this title, there is hereby imposed on any major
				integrated oil company (as defined in section 167(h)(5)(B)) an excise tax equal
				to the excess of—
								(1)the amount equal to 50 percent of the
				windfall profit from all barrels of taxable crude oil removed from the property
				during each taxable year, over
								(2)the amount of qualified investment by such
				company during such taxable year.
								(b)Fractional part
				of barrelIn the case of a
				fraction of a barrel, the tax imposed by subsection (a) shall be the same
				fraction of the amount of such tax imposed on the whole barrel.
							(c)Tax paid by
				producerThe tax imposed by
				this section shall be paid by the producer of the taxable crude oil.
							5897.Windfall profit;
				removal price; adjusted base price; qualified investment
							(a)General
				ruleFor purposes of this
				chapter, the term windfall profit means the excess of the removal
				price of the barrel of taxable crude oil over the adjusted base price of such
				barrel.
							(b)Removal
				priceFor purposes of this
				chapter—
								(1)In
				generalExcept as otherwise
				provided in this subsection, the term removal price means the
				amount for which the barrel of taxable crude oil is sold.
								(2)Sales between
				related personsIn the case
				of a sale between related persons, the removal price shall not be less than the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
								(3)Oil removed from
				property before saleIf crude
				oil is removed from the property before it is sold, the removal price shall be
				the constructive sales price for purposes of determining gross income from the
				property under section 613.
								(4)Refining begun
				on propertyIf the
				manufacture or conversion of crude oil into refined products begins before such
				oil is removed from the property—
									(A)such oil shall be treated as removed on the
				day such manufacture or conversion begins, and
									(B)the removal price shall be the constructive
				sales price for purposes of determining gross income from the property under
				section 613.
									(5)PropertyThe term property has the
				meaning given such term by section 614.
								(c)Adjusted base
				price defined
								(1)In
				generalFor purposes of this
				chapter, the term adjusted base price means $50 for each barrel of
				taxable crude oil plus an amount equal to—
									(A)such base price, multiplied by
									(B)the inflation adjustment for the calendar
				year in which the taxable crude oil is removed from the property.
									The amount determined under the
				preceding sentence shall be rounded to the nearest cent.(2)Inflation
				adjustment
									(A)In
				generalFor purposes of
				paragraph (1), the inflation adjustment for any calendar year after 2008 is the
				percentage by which—
										(i)the implicit price deflator for the gross
				national product for the preceding calendar year, exceeds
										(ii)such deflator for the calendar year ending
				December 31, 2007.
										(B)First revision
				of price deflator usedFor
				purposes of subparagraph (A), the first revision of the price deflator shall be
				used.
									(d)Qualified
				investmentFor purposes of
				this chapter—
								(1)In
				generalThe term
				qualified investment means any amount paid or incurred with
				respect to—
									(A)section 263(c) costs,
									(B)qualified refinery property (as defined in
				section 179C(c) and determined without regard to any termination date),
									(C)any qualified facility described in
				paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to
				any placed in service date), and
									(D)any facility for the production of alcohol
				used as a fuel (within the meaning of section 40) or biodiesel or
				agri-biodiesel used as a fuel (within the meaning of section 40A).
									(2)Section
				263(c) costsFor purposes of this subsection, the term
				section 263(c) costs means intangible drilling and development
				costs incurred by the taxpayer which (by reason of an election under section
				263(c)) may be deducted as expenses for purposes of this title (other than this
				paragraph). Such term shall not include costs incurred in drilling a
				nonproductive well.
								5898.Special rules and
				definitions
							(a)Withholding and
				deposit of taxThe Secretary
				shall provide such rules as are necessary for the withholding and deposit of
				the tax imposed under section 5896 on any taxable crude oil.
							(b)Records and
				informationEach taxpayer
				liable for tax under section 5896 shall keep such records, make such returns,
				and furnish such information (to the Secretary and to other persons having an
				interest in the taxable crude oil) with respect to such oil as the Secretary
				may by regulations prescribe.
							(c)Return of
				windfall profit taxThe
				Secretary shall provide for the filing and the time of such filing of the
				return of the tax imposed under section 5896.
							(d)DefinitionsFor purposes of this chapter—
								(1)ProducerThe term producer means the
				holder of the economic interest with respect to the crude oil.
								(2)Crude
				oil
									(A)In
				generalThe term crude
				oil includes crude oil condensates and natural gasoline.
									(B)Exclusion of
				newly discovered oilSuch
				term shall not include any oil produced from a well drilled after the date of
				the enactment of the WEAN Off of Oil Act of
				2007, except with respect to any oil produced from a well drilled
				after such date on any proven oil or gas property (within the meaning of
				section 613A(c)(9)(A)).
									(3)BarrelThe term barrel means 42
				United States gallons.
								(e)Adjustment of
				removal priceIn determining
				the removal price of oil from a property in the case of any transaction, the
				Secretary may adjust the removal price to reflect clearly the fair market value
				of oil removed.
							(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this chapter.
							(g)TerminationThis section shall not apply to taxable
				crude oil removed after the date which is 3 years after the date of the
				enactment of this
				section.
							.
			(b)Clerical
			 amendmentThe table of
			 chapters for subtitle E of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Chapter 56. Windfall profit on
				crude
				oil.
					
					.
			(c)Deductibility of
			 windfall profit taxThe first
			 sentence of section 164(a) of the Internal Revenue Code of 1986 (relating to
			 deduction for taxes) is amended by inserting after paragraph (5) the following
			 new paragraph:
				
					(6)The windfall profit tax imposed by section
				5896.
					.
			(d)Effective
			 date
				(1)In
			 generalThe amendments made
			 by this section shall apply to crude oil removed after the date of the
			 enactment of this Act, in taxable years ending after such date.
				(2)Transitional
			 rulesFor the period ending
			 December 31, 2007, the Secretary of the Treasury or the Secretary’s delegate
			 shall prescribe rules relating to the administration of chapter 56 of the
			 Internal Revenue Code of 1986. To the extent provided in such rules, such rules
			 shall supplement or supplant for such period the administrative provisions
			 contained in chapter 56 of such Code (or in so much of subtitle F of such Code
			 as relates to such chapter 56).
				3.Strategic Energy
			 Efficiency and Renewables Reserve for investments in renewable energy and
			 energy efficiency
			(a)In
			 generalFor budgetary
			 purposes, the additional Federal receipts by reason of the enactment of this
			 Act shall be held in a separate account to be known as the Strategic
			 Energy Efficiency and Renewables Reserve. The Strategic Energy
			 Efficiency and Renewables Reserve shall be available to offset the cost of
			 subsequent legislation—
				(1)to accelerate the use of clean domestic
			 renewable energy resources and alternative fuels;
				(2)to promote the utilization of
			 energy-efficient products and practices and conservation; and
				(3)to increase research, development, and
			 deployment of clean renewable energy and efficiency technologies.
				(b)Procedure for
			 adjustments
				(1)Budget Committee
			 ChairmanAfter the reporting of a bill or joint resolution, or
			 the offering of an amendment thereto or the submission of a conference report
			 thereon, providing funding for the purposes set forth in subsection (a) in
			 excess of the amounts provided for those purposes for fiscal year 2007, the
			 chairman of the Committee on the Budget of the applicable House of Congress
			 shall make the adjustments set forth in paragraph (2) for the amount of new
			 budget authority and outlays in that measure and the outlays flowing from that
			 budget authority.
				(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to—
					(A)the discretionary
			 spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget;
					(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of the Congressional Budget Act of 1974; and
					(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of the Congressional Budget Act of 1974.
					(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed the receipts estimated by the Congressional Budget Office that
			 are attributable to this Act for the fiscal year in which the adjustments are
			 made.
				
